HECHT, Justice,
delivered the opinion of the Court,
in which PHILLIPS, Chief Justice, GONZALEZ, SPECTOR and OWEN, Justices, join.
Petitioner timely perfected his appeal, but the transcript was filed thirteen days late, and petitioner did not file a motion to extend the time for filing the transcript within the fifteen-day period prescribed by former Rule 54(c), Tex.R.App. P. Consequently, the court of appeals dismissed the appeal for want of jurisdiction. For the reasons explained in today’s opinion in Miller v. Metro Health Foundation, 1998 WL 124540, — S.W.2d - (Tex.1998), without hearing oral argument, the Court grants petitioner’s application for writ of error, reverses the judgment of the court of appeals, and remands the case to that court to determine whether petitioner can reasonably explain the need to extend the time for filing the transcript, and if so, to proceed to consider the appeal. Tex.R.App. P. 59.1